Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 1 of 14 PageID #: 11765




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  ALMIRALL, INC.,

                        Plaintiff,
                                                           CIVIL ACTION
                                                           NO. 19-658
             v.


  AMNEAL PHARMACEUTICALS LLC,
                Defendant.


 PAPPERT, J.                                                           January 25, 2021

                                     MEMORANDUM

       Almirall sued Amneal in 2019, asserting U.S. Patent No. 9,517,219 in an

 attempt to stop Amneal from obtaining approval for a generic version of Almirall’s

 ACZONE Gel 7.5%. At this stage of the litigation, the parties disagree on how to

 construe certain claim terms. Almirall argues no construction is necessary for the

 disputed terms; Amneal argues the terms and the entire patent are invalid for

 indefiniteness. Amneal has not met its burden of showing indefiniteness by clear and

 convincing evidence. And since, in the alternative, Amneal does not contest Almirall’s

 position that no construction is necessary for the disputed terms, the Court declines to

 construe the disputed claim terms.


                                             I


       Almirall owns U.S. Patent No. 9,517,219, which covers ACZONE (dapsone) Gel,

 7.5%, an FDA-approved topical acne treatment. Aczone 7.5% contains several

 ingredients, including dapsone, a polymeric viscosity builder (“PVB”) comprising

 acrylamide/sodium acryloyldimethyl (“A/SA”) and water at a level “Q.S.” or as much as



                                             1
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 2 of 14 PageID #: 11766




 is needed to complete the composition. Almirall asserted the ’219 patent against

 Amneal after Amneal filed an Abbreviated New Drug Application for FDA approval of a

 generic version of Aczone 7.5%. The parties submitted a joint claim construction chart

 and joint brief explaining and supporting their positions on claim construction. The

 Court then held a claim construction hearing where the parties presented evidence

 mostly in the form of expert witnesses.


        The parties agree on how to construe the claim terms “dapsone” and “polymeric

 viscosity builder.” (Redacted Joint Cl. Constr. Chart 3, ECF No. 53.) Dapsone means

 “4,4’-diaminodiphenyl sulfone” and a PVB is “a polymer or polymer-based thickening

 agent.” (Id.) The parties disagree as to how to construe the following claim terms:


    •   “about 2% w/w1 to about 6% w/w of a polymeric viscosity builder comprising 2

        acrylamide/sodium acryloyldimethyl taurate copolymer” (Claims 1–5);

    •   “wherein the polymeric viscosity builder is present at a concentration of about

        4% w/w” (Claim 3); and

    •   “about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium

        acryloyldimethyl taurate copolymer” (Claims 6–8).




        1“W/w” is a technical abbreviation for “weight for weight” or “weight by weight.” It
 represents the concentration of an ingredient in the overall composition.

        2 In patent claims, “comprising” signifies that the composition includes the stated ingredient
 but may also include others. So the ’219 patent covers compositions that contain a PVB with A/SA
 and, potentially, other ingredients. By contrast, the phrase “consisting of,” means that the
 composition includes the stated ingredients and no others.


                                                   2
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 3 of 14 PageID #: 11767




 (Id. at 3–13.) Almirall argues these terms need no construction. Amneal does not

 argue for any particular construction; instead, it argues each term is invalid as

 indefinite under 35 U.S.C. § 112. (Id.)


                                              II


                                               A


        “[A] patent claim is that ‘portion of the patent document that defines the scope of

 the patentee’s rights.’” Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 321 (2015)

 (quoting Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996)). The

 construction of a patent is a question of law. Markman, 517 U.S. at 372. The purpose

 of claim construction “is to determin[e] the meaning and scope of the patent claims

 asserted to be infringed,” such that the jury may then resolve the underlying

 infringement question. CANVS Corp. v. United States, 126 Fed. Cl. 106, 112 (2016)

 (quoting O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed.

 Cir. 2008)).


        “[T]he words of a claim are generally given their ordinary and customary

 meaning.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (internal

 quotation marks omitted). The ordinary and customary meaning of a claim term “is its

 meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321; White v.

 Dunbar, 119 U.S. 47, 52 (1886) (Because the patentee is required to “define precisely

 what his invention is,” it is “unjust to the public, as well as an evasion of the law, to

 construe it in a manner different from the plain import of its terms.”). “In some cases,

 the ordinary meaning of claim language as understood by a person of skill in the art




                                               3
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 4 of 14 PageID #: 11768




 may be readily apparent even to lay judges, and claim construction in such cases

 involves little more than the application of the widely accepted meaning of commonly

 understood words.” Id. at 1314.


        In construing a claim term, the court looks first to evidence in the intrinsic

 record, which includes the language of the claims of patent, the patent’s specification

 and the patent’s prosecution history (i.e., the record before the Patent Office). Id. at

 1314–17; Housey Pharm., Inc. v. Astrazeneca UK Ltd., 366 F.3d 1348, 1351–52 (Fed.

 Cir. 2004) (“Claim construction begins with the language of the claims.”); see Markman

 v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc) (“Claims must

 be read in view of the specification, of which they are a part.”), aff’d, 517 U.S. 370

 (1996). If, after considering the intrinsic evidence, the claim remains ambiguous, the

 court may look to extrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

 1576, 1583 (Fed. Cir. 1996) (“In most situations, an analysis of the intrinsic evidence

 alone will resolve any ambiguity in a disputed claim term. In such circumstances, it is

 improper to rely on extrinsic evidence.”). Extrinsic evidence may not, however, be used

 to contradict or override intrinsic evidence. Id. at 1584 (“[E]xtrinsic evidence in

 general, and expert testimony in particular, may be used only to help the court come to

 the proper understanding of the claims; it may not be used to vary or contradict the

 claim language[, n]or may it contradict the import of other parts of the specification.”).


                                              B


        The “definiteness” requirement derives from 35 U.S.C. § 112, ¶ 2, which requires

 that the claims of a patent “particularly point[ ] out and distinctly claim the subject

 matter which the applicant regards as his invention.” This requirement is meant to


                                              4
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 5 of 14 PageID #: 11769




 ensure that “[a] patent holder [ ] know[s] what he owns, and the public [ ] know[s] what

 he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 731

 (2002). “[A] patent is invalid for indefiniteness if its claims, read in light of the

 specification delineating the patent, and the prosecution history, fail to inform, with

 reasonable certainty, those skilled in the art about the scope of the invention.”

 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). “The primary

 purpose of the definiteness requirement is to ensure that the claims are written in such

 a way that they give notice to the public of the extent of the legal protection afforded by

 the patent, so that interested members of the public, e.g., competitors of the patent

 owner, can determine whether or not they infringe.” All Dental Prodx, LLC v.

 Advantage Dental Prods., Inc., 309 F.3d 774, 779–80 (Fed. Cir. 2002) (citing Warner–

 Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 28–29 (1997)). Thus, a patent

 claim must be “sufficiently precise to permit a potential competitor to determine

 whether or not he is infringing.” Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464,

 1470 (Fed. Cir. 1993).


        Patent “[v]alidity and infringement are distinct issues, bearing different

 burdens, different presumptions, and different evidence.” Commil USA, LLC v. Cisco

 Sys., Inc., 135 S. Ct. 1920, 1929 (2015) (citation and quotation marks omitted). Patents

 have a statutory presumption of validity, so a defendant in an infringement case raising

 the defense of invalidity must show invalidity by clear and convincing evidence. 35

 U.S.C. § 282(a); Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 97 (2011); Cox

 Commc’ns, Inc. v. Sprint Commc’n Co. LP, 838 F.3d 1224, 1228 (Fed. Cir. 2016) (“Any




                                               5
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 6 of 14 PageID #: 11770




 fact critical to a holding on indefiniteness . . . must be proven by the challenger by clear

 and convincing evidence.”).


                                                   III


                                                    A


        Amneal argues principally that Claims One, Three and Six—and therefore the

 entire ’219 patent—are invalid as indefinite. It contends that a person of ordinary skill

 in the art (“POSA”)3 would not be able to determine whether the PVB comprising A/SA

 satisfies the concentration requirements described in the claims because ingredients in

 the PVB overlap with ingredients in the overall composition. In particular, a PVB may

 contain water, which is also an independent ingredient in the overall composition.

 Accordingly, a POSA analyzing a final composition would not know whether to

 attribute individual water molecules found in the overall composition to the PVB, and

 thus would not be able to calculate the PVB’s concentration in the final composition.

 (Redacted Joint Cl. Constr. Br. 2, ECF No. 110.) Amneal argues that this uncertainty

 renders the patent invalid for indefiniteness.




        3   The parties agree on a definition for a POSA:

        [T]he level of skill in the art is high and is at least that of a medical doctor with
        several years of experience in the art and the skilled physician would likely have
        consulted a skilled drug formulator who would possess (i) a bachelor- or master-level
        degree in chemistry, polymer science, pharmaceutics, or a related discipline, plus at
        least three years of experience in drug delivery, pharmaceutical formulations, or a
        related field; or (ii) a doctoral degree in chemistry, polymer science, pharmaceutics,
        or a related discipline, plus some experience in drug delivery, pharmaceutical
        formulations, or a related field.

 (Redacted Joint Cl. Constr. Br. 7–8, ECF No. 110) (citation omitted).


                                                    6
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 7 of 14 PageID #: 11771




        Almirall counters that the claims are definite because a POSA would understand

 the scope of the disputed claim terms. In addition, it argues a POSA would be able to

 identify the PVB and calculate how much of that PVB she has in a composition. It

 posits that although whether water is “part of the thickening agent in a particular

 composition may be open to reasonable dispute, [ ] that does not render the disputed

 claim term indefinite.” (Joint Cl. Constr. Br. at 17.) In other words, Almirall argues

 that Amneal takes a flawed approach to the issue. It says:


        Amneal’s argument appears to be that if reverse-engineering a targeted
        dapsone topical formulation, a POSA would not be able to tell whether a
        particular water molecule is serving within the thickening agent segment,
        as distinguished from residing among the water molecules within the
        “Q.S.” segment of the composition. But even if true, an inability to
        precisely reverse engineer an unknown formulation—so as to allocate like
        structures (i.e., water molecules), on the one hand, to varied functions, on
        the other hand—does not render any of the claims indefinite.
 (Id. at 39.)


        Each side presented an expert witness at the Markman hearing. Amneal’s

 expert, Dr. Mansoor Khan, testified that it is “almost impossible” for a POSA to know

 with reasonable certainty whether a completed composition “falls within or outside the

 scope” of the disputed claims. (Markman Hr’g Tr. 33:8–11.) In reaching that

 conclusion, Dr. Khan analyzed hypothetical formulations and their listed ingredients.

 See, e.g., (id. at 38:1–40:17). He contended that a POSA analyzing a final composition

 would not be able to calculate the concentration of the PVB because the POSA would

 now know whether to attribute water found in the composition to the PVB or the Q.S.

 amount. (Id. at 41:5–11.) He further alleged that attributing water to the PVB or the

 Q.S. amount would not change the nature of the composition. (Id. at 43:4–25.) So,

 according to Dr. Khan, the exact same final composition could infringe or not infringe


                                             7
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 8 of 14 PageID #: 11772




 based entirely on how a POSA arbitrarily chooses to attribute water molecules when

 evaluating a final composition. On cross-examination, Dr. Khan confirmed that a

 formulator submitting a product to the FDA for approval must list everything in the

 product and its function. (Id. at 81:23–82:3.) Along those lines, he explained that, in

 submitting its competitor product to the FDA, Amneal would have been required to

 identify its PVB. (Id. at 82:16–25.) On cross-examination, Dr. Khan was unable to

 answer a number of counsel’s questions because he had not come prepared to address

 them. See, e.g., (id. at 75:16–21).


        In stark contrast to Dr. Khan, Almirall’s expert witness, Dr. David Osborne,

 testified that a POSA “would know exactly what [the disputed claim terms] mean and

 would know whether their formulation was within or outside” the patent. (Id. at 98:1–

 5.) Specifically, he said that an inventor would understand “that water included in the

 [PVB] would be bundled together” with the other components of the PVB and that

 water used in the PVB would be separate from Q.S. water. (Id. at 107:8–19.) He also

 testified that the amount of water attributed to Q.S. in a formulation like Aczone 7.5%

 is “not boundless, and it’s not arbitrary in any way, shape or form.” (Id. at 109:9–12.)

 On cross-examination, Amneal emphasized Dr. Osborne’s unfamiliarity with the term

 “polymeric viscosity builder” prior to this case. (Id. at 133:23–134:16.) Focusing on Dr.

 Osborne’s initial confusion regarding the meaning of PVB, Amneal posited that “PVB

 doesn’t have a meaning in the art,” and therefore a POSA would not understand the

 scope of the disputed claim terms. (Id. at 135:4–8.) During cross-examination, Amneal

 summarized its position to the Court: “[A] POSA can’t look at a formula with any

 degree of reasonable certainty and say, I’m going to allocate these ingredients to this



                                             8
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 9 of 14 PageID #: 11773




 made-up PVB. And I’m going to do so with such confidence that I can say you’ve got 4

 percent of this PVB. . . . [T]hat is why this patent is fundamentally indefinite.” (Id. at

 142:12–17.)


                                              B


        For the following reasons, Amneal has fallen short of showing by clear and

 convincing evidence that the claim terms fail to inform, with reasonable certainty, a

 POSA about the scope of the invention.


        First, Amneal’s position that the claims are indefinite because a POSA could not

 determine whether a completed composition infringes the ’219 patent is unpersuasive.

 Section 112 requires that a specification “conclude with one or more claims particularly

 pointing out and distinctly claiming the subject matter which the inventor or a joint

 inventor regards as the invention.” 35 U.S.C. § 112(b). Amneal fails to establish, by clear

 and convincing evidence, that the disputed claim terms fail to satisfy this “clarity and

 precision demand.” Nautilus, 572 U.S. at 901.


        Amneal primarily argues a POSA could not reverse-engineer a completed

 composition to determine whether it infringes, but whether a POSA can analyze a

 finished product and know whether it infringes is not the aim of the definiteness

 requirement. The text of § 112 and relevant precedents analyzing definiteness suggest

 that the relevant inquiry is whether, when read, a claim term informs a POSA of the

 bounds of the invention so she can compete with the peace of mind that her product does

 not infringe the patented invention. See Amgen Inc. v. Hoechst Marion Roussel, Inc., 314

 F.3d 1313, 1342 (Fed. Cir. 2003) (claims must be “sufficiently precise to permit a potential




                                              9
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 10 of 14 PageID #: 11774




 competitor to determine whether or not he is infringing”); Star Scientific, Inc. v. R.J.

 Reynolds Tobacco Co., 537 F.3d 1357, 1373 (Fed. Cir. 2008) (“The test for indefiniteness

 does not depend on a potential infringer’s ability to ascertain the nature of its own

 accused product to determine infringement, but instead on whether the claim delineates

 to a skilled artisan the bounds of the invention.”). The disputed claim terms in this case

 do just that. A POSA reading the disputed claims would understand, with more than

 reasonable certainty, what it means for a PVB comprising A/SA to be present in the

 composition at a certain concentration. And a POSA who intends to develop a competitor

 product would have no problem understanding how to create that product in a way that

 does not infringe the ’219 patent because the POSA would know whether water she adds

 to her composition is part of the PVB or Q.S. See (Hr’g Tr. at 108:16–109:12, 116:22–

 117:17). The fact that another POSA may come along and not know whether a randomly-

 selected water molecule in that composition is attributable to the PVB or Q.S. is

 immaterial to deciding whether the claims are definite. The definiteness requirement

 does not seek to ensure that a POSA can deconstruct an unknown finished composition

 to determine whether it infringes; it is aimed at notifying interested POSAs of the bounds

 of the invention so they can compete with reasonable certainty that they are not

 infringing a patent.


       Second, the caselaw Amneal cites in support of its position is unavailing or

 inapplicable. For example, Amneal relies on Geneva Pharms., Inc. v. GlaxoSmithKline

 PLC, 349 F.3d 1373, 1384 (Fed. Cir. 2003), in which the Federal Circuit considered an

 indefiniteness challenge to a claim requiring a “pharmaceutical composition . . . which

 comprises a synergistically effective amount of clavulanic acid.” Id. at 1375–76. The



                                            10
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 11 of 14 PageID #: 11775




 claim was indefinite because it could infringe or not infringe based on circumstances

 outside the patent and unknowable with any certainty by a POSA. More specifically,

 whether a composition was “synergistically effective” depended on the bacteria to which

 a POSA applied the composition. Id. at 1384. The Court concluded that the claim was

 indefinite because the same composition could be effective against some bacteria but

 not others. Id. Amneal argues Geneva Pharms applies here because a composition may

 infringe the ’219 patent or not based on how a POSA attributes water molecules within

 a final composition. But that contention ignores a significant difference between the

 ’219 patent and the patent at issue in Geneva Pharms—infringement of the ’219 patent

 does not depend on unspecified outside factors, like how and to what it is applied.


       Amneal also relies on Forest Labs., Inc. v. Teva Pharms. USA, Inc., No. 14-121,

 2016 WL 54910, at *9 (D. Del. Jan. 5, 2016), in which the Court held a patent indefinite

 because the disputed claim required comparison of the covered composition to an

 unknown benchmark. Id. The ’219 patent claims do not call for a comparison of the

 composition to any unknown reference point. Instead, a POSA must calculate whether

 the PVB is present in the composition at a particular concentration, a task any POSA

 would seemingly have no problem completing. Unlike in Forest Labs, a POSA

 developing a competitor product to the ’219 patent would know, based on the terms of

 the disputed claims, the scope of the patent and whether or not she is infringing. In

 other words, the ’219 patent does not create “[a] zone of uncertainty which enterprise

 and experimentation may enter only at the risk of infringement claims.” Nautilus, 572

 U.S. at 909–10.




                                            11
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 12 of 14 PageID #: 11776




        Third, Amneal’s evidence (mostly in the form of Dr. Khan’s expert testimony)

 does not satisfy the clear and convincing evidentiary standard for indefiniteness.

 Although Amneal successfully demonstrates that, in some scenarios, a POSA who does

 not know how a formulator created a composition would not be able to determine

 whether that composition infringes the ’219 patent, it does not demonstrate how a

 POSA reading the disputed claims would fail to understand the scope of the claim. And

 Amneal does not present clear and convincing evidence to overcome Almirall’s position

 that “every pharmaceutical developer” lists the “function of ingredients alongside their

 identities and amounts . . . when submitting a formulation to the FDA.” (Joint Cl.

 Constr. Br. at 44); see (Hr’g Tr. at 81:19–82:3) (Dr. Khan testified that a formulator

 must submit a list of ingredients and their functions to the FDA). Armed with that

 information, a POSA could easily determine whether a final composition infringes the

 ’219 patent.


        Amneal says Almirall’s expert, Dr. Osborne, reveals the indefiniteness of the

 claims when he says water can be attributed to the PVB based on whether or not the

 POSA would consider water as part of the PVB. (Joint Cl. Constr. Br. at 62) (citation

 omitted). Amneal argues that “[t]his further confirms that the ‘[PVB] comprising

 [A/SA]’ does not have the requisite objective boundaries rendering the claims

 indefinite.” (Id.) (citing Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350

 (Fed. Cir. 2005)). But Dr. Osborne clarified this position at the Markman hearing,

 testifying that a POSA would not arbitrarily attribute water to the PVB or Q.S.

 Instead, he explained that formulators deliberately include water in the PVB or Q.S. at

 different stages of formulation and that those decisions impact the composition’s



                                             12
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 13 of 14 PageID #: 11777




 characteristics. (Hr’g Tr. at 108:16–109:12) (explaining that the amount of water added

 to a composition as Q.S. is “not boundless, and it’s not arbitrary in any way, shape or

 form”); (id. at 116:22–117:17) (explaining that arbitrarily adding water to a PVB would

 render it useless and that a POSA would usually add the PVB once the rest of the

 composition is complete). Moreover, the case Amneal cites to support this position—

 Datamize v. Plumtree Software—is unpersuasive. That case involved the claim term

 “aesthetically pleasing,” which is inherently and always subjective because it is a

 matter of taste, unique to each individual person. 417 F.3d at 1350. Including water in

 a PVB or Q.S. is fundamentally different because that choice is a matter of objective

 science, not a decision left to the subjective tastes of a POSA. See (Hr’g Tr. at 108:16–

 109:12, 116:22–117:17).


        The indefiniteness issue boils down to a simple question: Do the claim terms

 inform, with reasonable certainty, those skilled in the art about the scope of the

 invention? In this case, the answer is yes. Having considered the relevant legal

 standards and the parties’ evidence, the Court concludes that Amneal fails to overcome

 the ’219 patent’s presumption of validity and meet its burden to show indefiniteness by

 clear and convincing evidence.


                                             B


        Having rejected Amneal’s definiteness arguments, the Court declines to construe

 the disputed claim terms. Almirall argues no construction is necessary and Amneal

 advances no argument as to how the Court should construe the claims. Thus, there is

 no dispute between the parties as to the meaning of these terms. Plus, the terms are




                                             13
Case 1:19-cv-00658-GJP Document 167 Filed 01/25/21 Page 14 of 14 PageID #: 11778




 not complex. A POSA would easily understand what it means for a thickening agent

 comprising A/SA to be present in a composition at a certain concentration.


       An appropriate Order follows.


                                                       BY THE COURT:


                                                        /s/ Gerald J. Pappert
                                                       ________________________
                                                       GERALD J. PAPPERT, J.




                                           14
